DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to generate” in claim 29; “means for charging” in claim 31; “means for automatically updating” in claim 32; and “means for automatically crediting or debiting” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,951,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-51 therefore are not patently distinct from the earlier filed patented claims, and as such is unpatentable for obvious-type double patenting.
17/199,533
29. A system for tracking, management, and fulfillment of hotel room-related transactions in one or more hotels, comprising: a network of nodes communicably coupled to endpoints in a distributed network, wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, and wherein each of the entries is associated with at least one access level needed to review a respective entry; a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger, wherein the request includes an access code associated with the at least one access level; an access control layer to: evaluate the access code in the request, and identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and means to generate a customized view of the segments identified by the access control layer.  
30. The system of claim 29, wherein the one or more endpoints include at least one of: a surveillance, a security, an imaging or video, and an access control, device.  
31. The system of claim 30, wherein the one or more endpoints includes the access control device, wherein the access control device or system includes a key card reader, and wherein the system further comprises: a payment processing system; and means for charging, using the payment processing system, a customer of the one or more hotels after the customer first enters the at least one hotel room using a key card.  
32. The system of claim 31 further comprising means for automatically updating an availability status of the at least one hotel room after the customer first enters the at least one hotel room.  
33. The system of claim 31 further comprising means for automatically crediting or debiting rewards points of the customer after the customer first enters the at least one hotel room.  
34. The system of claim 29, further comprising an artificial intelligence engine to: review entries within the distributed ledger, and assign the at least one access level needed to review each of the entries.  
35. The system of claim 34, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.  
36. The system of claim 35, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.  
37. The system of claim 35, wherein the one or more categories include e-mail addresses, account numbers, loyalty points balances, hotel guest names, mailing addresses, vehicle identification numbers, license plate numbers, biometrics, driver's license numbers, photographs, or social security numbers.  
38. The system of claim 29, wherein the access level associated with segments within the one or more entries includes at least one of: a private access level, a permissive access level, and a public access level.  
39. The system of claim 38, wherein: the entries from customers include data representative of: one or more identifiers of the customer under whose name the at least one hotel room is registered, a payment account of the customer, and loyalty points of the customer; and the entries from the operator include data representative of: a room rate, an availability status, and an inventory, for the at least one hotel room.  
40. The system of claim 39, wherein one of: the one or more identifiers of the customer is associated with the private access level; the room rate for the at least one hotel room is associated with the permissive access level; and the availability status for the at least one hotel room is associated with the public access level.  
41. A method for generating a customized view of blockchain data for hotel room-related transactions in one or more hotels, the method comprising: receiving a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and 4Application No. 17/199,533Attorney Docket No.: 307.0002CIPc1Preliminary Amendment dated August 2, 2021wherein the request includes an access code associated with the at least one access level; evaluating the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generating a customized view of the segments identified within the one or more entries.  
42. The method of claim 41, wherein the at least one access level needed to review the entry includes a security clearance level.  
43. The method of claim 42 further comprising applying redaction mappings to the entries based on the security clearance level.  
44. The method of claim 41 further comprising recording at least a portion of the entries from customers into the distributed ledger separately from at least a portion of the entries from the operator.  
45. The method of claim 41 further comprising receiving or transmitting payment or refund information for the hotel room-related transaction.  
46. The method of claim 45, wherein the payment or refund information includes cryptocurrency account data of a customer of the at least one hotel.  
47. The method of claim 46 further comprising automatically converting the cryptocurrency to a real currency according to an exchange rate.  
48. The method of claim 41, wherein receiving the request to view at least a portion of one or more entries stored in a distributed ledger comprises receiving the request from at least one of the one or more endpoints operable by: at least one of the customer, or the operator.  
49. The method of claim 41 further comprising obfuscating identifying information of a user making the request to view at least a portion of the one or more entries.  
50. The method of claim 41 further comprising applying redactions to any segments within the one or more entries stored in the distributed ledger that are not accessible with the at least one access level provided in the request.  
51. One or more non-transitory computer readable media having stored thereon program instructions which, when executed by at least one processor, cause a machine to: receive a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and wherein the request includes an access code associated with the at least one access level; evaluate the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generate a customized view of the segments identified within the one or more entries.
U.S. Patent 10,951,626
1. A system for tracking, management, and fulfillment of commercial inventory, comprising:
a network of nodes communicably coupled to endpoints in a distributed network,
wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints,
wherein the entries include: entries from customers relating to commercial inventory offered by an inventory provider, and entries from the inventory provider regarding an availability status of the inventory, and
wherein a marker is associated with each entry identifying an access level needed to review the entry;
a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger,
wherein the request includes an access code associated with at least one access level;
an access control layer to evaluate the access code in the request received via the communications component and to identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and
an access platform or decentralized application to generate a customized view of the segments within the one or more entries maintained in the distributed ledger.
2. The system of claim 1, further comprising a codex configured to obfuscate identifying information of a user making the request to view at least a portion of the one or more entries.
3. The system of claim 1, further comprising an artificial intelligence engine to review entries within the distributed ledger and assign the access level needed to review each of the entries.
4. The system of claim 3, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.
5. The system of claim 4, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.
6. The system of claim 4, wherein the one or more categories include e-mail addresses, account numbers, balances, parties of a transaction, mailing addresses, vehicle identification numbers, license plate numbers, biometrics, driver's license numbers, photographs, or social security numbers.
7. The system of claim 4, wherein the commercial inventory includes parking spaces in a parking facility.
8. The system of claim 4, wherein the commercial inventory includes parking spaces in a specified area, and wherein the specified area includes one or more of a sector of a city, a block, a parking lot, and a garage.
9. The system of claim 1, wherein the request to view the at least a portion of one or more of the entries stored in the distributed ledger is part of a purchase order, an inventory tracking request, a leasing or rental request, a reservation request, a financial auditing request, a fire arm sale validation request, a retail sale request, or a pharmaceutical sale request.
10. The system of claim 1, wherein the access level associated with segments within the one or more entries includes at least one of a private access level, a permissive access level, or a public access level.
11. A method for generating a customized view of blockchain transactions for inventory tracking, management, and fulfillment, comprising:
receiving a request to view one or more data portions of block entries maintained in a blockchain,
wherein the block entries include: entries from customers relating to inventory offered by an inventory provider, and entries from the inventory provider regarding an availability status of the inventory;
determining an access code associated with at least one access level associated with the request;
evaluating the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generating a customized view of at least one of the block entries including any of the one or more data portions associated with the access level.
12. The method of claim 11, wherein evaluating the access code in the request with the blockchain of block entries includes processing an encrypted code to validate access to view the one or more data portions associated with the access level.
13. The method of claim 11, further comprising removing or obfuscating identifying information of a user making the request to view one or more data portions of the block entry.
14. The method of claim 11, further comprising:
receiving data from one or more endpoints;
segmenting the data from the one or more endpoints using an artificial intelligence engine; and
automatically assigning at least one access level to each segment of the data.
15. The method of claim 14, wherein the data includes restricted data and automatically assigning at least one access level to each segment of the data includes assigning a security clearance level to the restricted data.
16. The method of claim 15, further comprising:
monitoring a restriction status of the restricted data; and
updating the at least one access level, upon determining a restriction status of the restricted data has changed.
17. The method of claim 14, wherein the inventory includes parking spaces in a parking facility, and wherein the one or more endpoints include sensors for monitoring an availability status of the parking spaces.
18. The method of claim 11, wherein the block entries further include transaction details about a private deal and the at least one access level is initially set to private and the method further comprises:
monitoring a status of the private deal; and
updating the at least one access level, upon determining the private deal has become public, to public allowing public portions of the private deal to be viewed with a public access code.
19. The method of claim 11, wherein the request is part of a purchase order, an inventory tracking request, a leasing or rental request, a reservation request, a financial auditing request, a firearm sale validation request, a retail sale request, or a pharmaceutical sale request.
20. The method of claim 11, wherein the access level associated with the one or more data portions of the block entries comprises at least one of a private access level, a permissive access level, and a public access level.
21. The method of claim 11, wherein the access level associated with the one or more data portions include a security clearance level.
22. The method of claim 21, wherein the block entry includes redaction mappings based on the security clearance level and wherein generating the customized view of the at least one of the block entries includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entries.
23. The method of claim 11, wherein the block entries include multiple redaction mapping based on the access level.


Claims 29-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,958,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-51 therefore are not patently distinct from the earlier filed patented claims, and as such is unpatentable for obvious-type double patenting.
17/199,533
29. A system for tracking, management, and fulfillment of hotel room-related transactions in one or more hotels, comprising: a network of nodes communicably coupled to endpoints in a distributed network, wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, and wherein each of the entries is associated with at least one access level needed to review a respective entry; a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger, wherein the request includes an access code associated with the at least one access level; an access control layer to: evaluate the access code in the request, and identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and means to generate a customized view of the segments identified by the access control layer.  
30. The system of claim 29, wherein the one or more endpoints include at least one of: a surveillance, a security, an imaging or video, and an access control, device.  
31. The system of claim 30, wherein the one or more endpoints includes the access control device, wherein the access control device or system includes a key card reader, and wherein the system further comprises: a payment processing system; and means for charging, using the payment processing system, a customer of the one or more hotels after the customer first enters the at least one hotel room using a key card.  
32. The system of claim 31 further comprising means for automatically updating an availability status of the at least one hotel room after the customer first enters the at least one hotel room.  
33. The system of claim 31 further comprising means for automatically crediting or debiting rewards points of the customer after the customer first enters the at least one hotel room.  
34. The system of claim 29, further comprising an artificial intelligence engine to: review entries within the distributed ledger, and assign the at least one access level needed to review each of the entries.  
35. The system of claim 34, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.  
36. The system of claim 35, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.  
37. The system of claim 35, wherein the one or more categories include e-mail addresses, account numbers, loyalty points balances, hotel guest names, mailing addresses, vehicle identification numbers, license plate numbers, biometrics, driver's license numbers, photographs, or social security numbers.  
38. The system of claim 29, wherein the access level associated with segments within the one or more entries includes at least one of: a private access level, a permissive access level, and a public access level.  
39. The system of claim 38, wherein: the entries from customers include data representative of: one or more identifiers of the customer under whose name the at least one hotel room is registered, a payment account of the customer, and loyalty points of the customer; and the entries from the operator include data representative of: a room rate, an availability status, and an inventory, for the at least one hotel room.  
40. The system of claim 39, wherein one of: the one or more identifiers of the customer is associated with the private access level; the room rate for the at least one hotel room is associated with the permissive access level; and the availability status for the at least one hotel room is associated with the public access level.  
41. A method for generating a customized view of blockchain data for hotel room-related transactions in one or more hotels, the method comprising: receiving a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and 4Application No. 17/199,533Attorney Docket No.: 307.0002CIPc1Preliminary Amendment dated August 2, 2021wherein the request includes an access code associated with the at least one access level; evaluating the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generating a customized view of the segments identified within the one or more entries.  
42. The method of claim 41, wherein the at least one access level needed to review the entry includes a security clearance level.  
43. The method of claim 42 further comprising applying redaction mappings to the entries based on the security clearance level.  
44. The method of claim 41 further comprising recording at least a portion of the entries from customers into the distributed ledger separately from at least a portion of the entries from the operator.  
45. The method of claim 41 further comprising receiving or transmitting payment or refund information for the hotel room-related transaction.  
46. The method of claim 45, wherein the payment or refund information includes cryptocurrency account data of a customer of the at least one hotel.  
47. The method of claim 46 further comprising automatically converting the cryptocurrency to a real currency according to an exchange rate.  
48. The method of claim 41, wherein receiving the request to view at least a portion of one or more entries stored in a distributed ledger comprises receiving the request from at least one of the one or more endpoints operable by: at least one of the customer, or the operator.  
49. The method of claim 41 further comprising obfuscating identifying information of a user making the request to view at least a portion of the one or more entries.  
50. The method of claim 41 further comprising applying redactions to any segments within the one or more entries stored in the distributed ledger that are not accessible with the at least one access level provided in the request.  
51. One or more non-transitory computer readable media having stored thereon program instructions which, when executed by at least one processor, cause a machine to: receive a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and wherein the request includes an access code associated with the at least one access level; evaluate the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generate a customized view of the segments identified within the one or more entries.
U.S. Patent 10,958,663
1. A system comprising:
a blockchain network communicably coupled to one or more endpoints, wherein the blockchain network includes a plurality of nodes that maintain a distributed ledger;
a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger;
an access control layer to evaluate an access code in the request received via the communications component and to identify one or more segments within the one or more entries that are accessible by the request; and
an access platform, or a decentralized application, to generate a customized view of the one or more segments within the one or more entries identified to be accessible by the request.
2. The system of claim 1, further comprising a codex configured to obfuscate identifying information of a user making the request to view at least a portion of the one or more entries.
3. The system of claim 1, further comprising a cryptocurrency wallet to allow users to track and submit cryptocurrency transactions using the blockchain network.
4. The system of claim 1, further comprising an artificial intelligence engine to review entries within the distributed ledger and assign an access level needed to review each of the entries.
5. The system of claim 4, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.
6. The system of claim 5, wherein the access control layer sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.
7. The system of claim 5, wherein the one or more categories include at least one of: e-mail addresses, classified information, account numbers, balances, parties of a transaction, mailing addresses, party affiliation, biometrics, driver's license numbers, photographs, and social security numbers.
8. The system of claim 1, wherein the endpoints include terminals from: auditors, financial institutions, gaming regulation committees, customers, election official, secretary of state, or company employees, to generate the request to access at least the portion of one or more of the entries stored in the distributed ledger.
9. The system of claim 1, wherein the one or more endpoints include voting machines, and wherein the system further comprises an artificial intelligence, or a machine learning engine, to review voter data submitted by the voting machines to identify voters voting twice or illegal voters.
10. The system of claim 1, wherein the request to view the at least a portion of one or more of the entries stored in the distributed ledger is part of: an inventory tracking request, a financial auditing request, a gaming regulation request, a banking request, a voting request, a court proceeding, a healthcare request, a fire arm sale validation request, a retail sale request, a pharmaceutical sale request, a pension request, a financial transaction request, or an insurance request.
11. The system of claim 1, wherein the one or more segments within the one or more entries includes at least one of: a private access level, a permissive access level, or a public access level.
12. A method for generating a customized view of blockchain transactions, the method comprising:
receiving a request to view one or more data portions of a block entry maintained in a blockchain;
evaluating an access code in the request to identify the one or more data portions that are accessible by the request; and
generating a customized view of the block entry including any of the one or more data portions identified to be accessible by the request.
13. The method of claim 12, wherein evaluating the access code in the request with the blockchain of block entries includes processing an encrypted code to validate access to view the one or more data portions.
14. The method of claim 12, further comprising removing or obfuscating identifying information of a user making the request to view one or more data portions of the block entry.
15. The method of claim 12, further comprising:
receiving data from one or more endpoints;
segmenting the data from the one or more endpoints using an artificial intelligence engine; and
automatically assigning at least one access path to each segment of the data.
16. The method of claim 15, wherein the data includes classified data, and wherein automatically assigning at least one access path to each segment of the data includes assigning a security clearance level to the classified data.
17. The method of claim 16, further comprising:
monitoring a classification status of the classified data; and
updating the at least one access path, upon determining a classification status of the data classified has changed.
18. The method of claim 12, wherein the one or more endpoints include: voting machines, gaming machines, electronic financial exchanges, or security systems.
19. The method of claim 12, wherein the block entry includes transaction details about a private deal and is initially set to private, and wherein the method further comprises:
monitoring a status of the private deal; and
upon determining the private deal has become public, updating the block entry to public allowing public portions of the private deal to be viewed publicly.
20. The method of claim 12, wherein the request is part of: an inventory tracking request, a financial auditing request, or a gaming regulation request.
21. The method of claim 12, wherein the one or more data portions of the block entry comprises at least one of: a private access level, a permissive access level, and a public access level.
22. The method of claim 12, wherein the one or more data portions require a security clearance level to be accessed.
23. The method of claim 22, wherein the block entry includes redaction mappings based on the security clearance level, and wherein generating the customized view of the block entry includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entry.
24. The method of claim 12, wherein the block entry includes multiple redaction mappings based on the user requesting access to the block entry.


Claims 29-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,581,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-51 therefore are not patently distinct from the earlier filed patented claims, and as such is unpatentable for obvious-type double patenting.
17/199,533
29. A system for tracking, management, and fulfillment of hotel room-related transactions in one or more hotels, comprising: a network of nodes communicably coupled to endpoints in a distributed network, wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, and wherein each of the entries is associated with at least one access level needed to review a respective entry; a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger, wherein the request includes an access code associated with the at least one access level; an access control layer to: evaluate the access code in the request, and identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and means to generate a customized view of the segments identified by the access control layer.  
30. The system of claim 29, wherein the one or more endpoints include at least one of: a surveillance, a security, an imaging or video, and an access control, device.  
31. The system of claim 30, wherein the one or more endpoints includes the access control device, wherein the access control device or system includes a key card reader, and wherein the system further comprises: a payment processing system; and means for charging, using the payment processing system, a customer of the one or more hotels after the customer first enters the at least one hotel room using a key card.  
32. The system of claim 31 further comprising means for automatically updating an availability status of the at least one hotel room after the customer first enters the at least one hotel room.  
33. The system of claim 31 further comprising means for automatically crediting or debiting rewards points of the customer after the customer first enters the at least one hotel room.  
34. The system of claim 29, further comprising an artificial intelligence engine to: review entries within the distributed ledger, and assign the at least one access level needed to review each of the entries.  
35. The system of claim 34, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.  
36. The system of claim 35, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.  
37. The system of claim 35, wherein the one or more categories include e-mail addresses, account numbers, loyalty points balances, hotel guest names, mailing addresses, vehicle identification numbers, license plate numbers, biometrics, driver's license numbers, photographs, or social security numbers.  
38. The system of claim 29, wherein the access level associated with segments within the one or more entries includes at least one of: a private access level, a permissive access level, and a public access level.  
39. The system of claim 38, wherein: the entries from customers include data representative of: one or more identifiers of the customer under whose name the at least one hotel room is registered, a payment account of the customer, and loyalty points of the customer; and the entries from the operator include data representative of: a room rate, an availability status, and an inventory, for the at least one hotel room.  
40. The system of claim 39, wherein one of: the one or more identifiers of the customer is associated with the private access level; the room rate for the at least one hotel room is associated with the permissive access level; and the availability status for the at least one hotel room is associated with the public access level.  
41. A method for generating a customized view of blockchain data for hotel room-related transactions in one or more hotels, the method comprising: receiving a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and 4Application No. 17/199,533Attorney Docket No.: 307.0002CIPc1Preliminary Amendment dated August 2, 2021wherein the request includes an access code associated with the at least one access level; evaluating the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generating a customized view of the segments identified within the one or more entries.  
42. The method of claim 41, wherein the at least one access level needed to review the entry includes a security clearance level.  
43. The method of claim 42 further comprising applying redaction mappings to the entries based on the security clearance level.  
44. The method of claim 41 further comprising recording at least a portion of the entries from customers into the distributed ledger separately from at least a portion of the entries from the operator.  
45. The method of claim 41 further comprising receiving or transmitting payment or refund information for the hotel room-related transaction.  
46. The method of claim 45, wherein the payment or refund information includes cryptocurrency account data of a customer of the at least one hotel.  
47. The method of claim 46 further comprising automatically converting the cryptocurrency to a real currency according to an exchange rate.  
48. The method of claim 41, wherein receiving the request to view at least a portion of one or more entries stored in a distributed ledger comprises receiving the request from at least one of the one or more endpoints operable by: at least one of the customer, or the operator.  
49. The method of claim 41 further comprising obfuscating identifying information of a user making the request to view at least a portion of the one or more entries.  
50. The method of claim 41 further comprising applying redactions to any segments within the one or more entries stored in the distributed ledger that are not accessible with the at least one access level provided in the request.  
51. One or more non-transitory computer readable media having stored thereon program instructions which, when executed by at least one processor, cause a machine to: receive a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and wherein the request includes an access code associated with the at least one access level; evaluate the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generate a customized view of the segments identified within the one or more entries.
U.S. Patent 10,581,869
1. A system comprising:
a network of nodes communicably coupled to endpoints in a distributed network,
wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints,
wherein a marker is associated with each entry identifying an access level needed to review the entry;
a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger,
wherein the request includes an access code associated with at least one access level;
an access control layer to evaluate the access code in the request received via the communications component and to identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and
an access platform or decentralized application to generate a customized view of the segments within the one or more entries maintained in the distributed ledger.
2. The system of claim 1, further comprising a codex configured to obfuscate identifying information of a user making the request to view at least a portion of the one or more entries.
3. The system of claim 1, further comprising an artificial intelligence engine to review entries within the distributed ledger and assign the access level needed to review each of the entries.
4. The system of claim 3, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.
5. The system of claim 4, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.
6. The system of claim 4, wherein the one or more categories include e-mail addresses, account numbers, balances, parties of a transaction, mailing addresses, party affiliation, biometrics, driver's license numbers, photographs, or social security numbers.
7. The system of claim 4, wherein the one or more categories includes classified information.
8. The system of claim 1, wherein the request to view the at least a portion of one or more of the entries stored in the distributed ledger is part of an inventory tracking request, a financial auditing request, a gaming regulation request, a banking request, a voting request, a court proceeding, a healthcare request, a fire arm sale validation request, a retail sale request, a pharmaceutical sale request, a pension request, a financial transaction request, or an insurance request.
9. The system of claim 1, wherein the access level associated with segments within the one or more entries includes at least one of a private access level, a permissive access level, or a public access level.
10. A method for generating a customized view of blockchain transactions comprising:
receiving a request to view one or more data portions of a block entry maintained in a blockchain;
determining an access code associated with at least one access level associated with the request;
evaluating the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generating a customized view of the block entry including any of the one or more data portions associated with the access level.
11. The method of claim 10, wherein evaluating the access code in the request with the blockchain of block entries includes processing an encrypted code to validate access to view the one or more data portions associated with the access level.
12. The method of claim 10, further comprising removing or obfuscating identifying information of a user making the request to view one or more data portions of the block entry.
13. The method of claim 10, further comprising:
receiving data from one or more endpoints;
segmenting the data from the one or more endpoints using an artificial intelligence engine; and
automatically assigning at least one access level to each segment of the data.
14. The method of claim 13, wherein the data includes classified data and automatically assigning at least one access level to each segment of the data includes assigning a security clearance level to the classified data.
15. The method of claim 14, further comprising:
monitoring a classification status of the classified data; and
updating the at the at least one access level, upon determining a classification status of the data classified has changed.
16. The method of claim 13, wherein the one or more endpoints include voting machines, gaming machines, electronic financial exchanges, or security systems.
17. The method of claim 10, wherein the block entry includes transaction details about a private deal and the at least one access level is initially set to private and the method further comprises:
monitoring a status of the private deal; and
updating the at the at least one access level, upon determining the private deal has become public, to public allowing public portions of the private deal to be viewed with a public access code.
18. The method of claim 10, wherein the request is part of an inventory tracking request, a financial auditing request, or a gaming regulation request.
19. The method of claim 10, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
20. The method of claim 10, wherein the access level associated with the one or more data portions include a security clearance level.
21. The method of claim 20, wherein the block entry includes redaction mappings based on the security clearance level and wherein generating the customized view of the block entry includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entry.
22. The method of claim 10, wherein the block entry includes multiple redaction mapping based on the access level.


Claims 29-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,425,426.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-51 therefore are not patently distinct from the earlier filed patented claims, and as such is unpatentable for obvious-type double patenting.

17/199,533
29. A system for tracking, management, and fulfillment of hotel room-related transactions in one or more hotels, comprising: a network of nodes communicably coupled to endpoints in a distributed network, wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, and wherein each of the entries is associated with at least one access level needed to review a respective entry; a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger, wherein the request includes an access code associated with the at least one access level; an access control layer to: evaluate the access code in the request, and identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and means to generate a customized view of the segments identified by the access control layer.  
30. The system of claim 29, wherein the one or more endpoints include at least one of: a surveillance, a security, an imaging or video, and an access control, device.  
31. The system of claim 30, wherein the one or more endpoints includes the access control device, wherein the access control device or system includes a key card reader, and wherein the system further comprises: a payment processing system; and means for charging, using the payment processing system, a customer of the one or more hotels after the customer first enters the at least one hotel room using a key card.  
32. The system of claim 31 further comprising means for automatically updating an availability status of the at least one hotel room after the customer first enters the at least one hotel room.  
33. The system of claim 31 further comprising means for automatically crediting or debiting rewards points of the customer after the customer first enters the at least one hotel room.  
34. The system of claim 29, further comprising an artificial intelligence engine to: review entries within the distributed ledger, and assign the at least one access level needed to review each of the entries.  
35. The system of claim 34, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.  
36. The system of claim 35, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.  
37. The system of claim 35, wherein the one or more categories include e-mail addresses, account numbers, loyalty points balances, hotel guest names, mailing addresses, vehicle identification numbers, license plate numbers, biometrics, driver's license numbers, photographs, or social security numbers.  
38. The system of claim 29, wherein the access level associated with segments within the one or more entries includes at least one of: a private access level, a permissive access level, and a public access level.  
39. The system of claim 38, wherein: the entries from customers include data representative of: one or more identifiers of the customer under whose name the at least one hotel room is registered, a payment account of the customer, and loyalty points of the customer; and the entries from the operator include data representative of: a room rate, an availability status, and an inventory, for the at least one hotel room.  
40. The system of claim 39, wherein one of: the one or more identifiers of the customer is associated with the private access level; the room rate for the at least one hotel room is associated with the permissive access level; and the availability status for the at least one hotel room is associated with the public access level.  
41. A method for generating a customized view of blockchain data for hotel room-related transactions in one or more hotels, the method comprising: receiving a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and 4Application No. 17/199,533Attorney Docket No.: 307.0002CIPc1Preliminary Amendment dated August 2, 2021wherein the request includes an access code associated with the at least one access level; evaluating the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generating a customized view of the segments identified within the one or more entries.  
42. The method of claim 41, wherein the at least one access level needed to review the entry includes a security clearance level.  
43. The method of claim 42 further comprising applying redaction mappings to the entries based on the security clearance level.  
44. The method of claim 41 further comprising recording at least a portion of the entries from customers into the distributed ledger separately from at least a portion of the entries from the operator.  
45. The method of claim 41 further comprising receiving or transmitting payment or refund information for the hotel room-related transaction.  
46. The method of claim 45, wherein the payment or refund information includes cryptocurrency account data of a customer of the at least one hotel.  
47. The method of claim 46 further comprising automatically converting the cryptocurrency to a real currency according to an exchange rate.  
48. The method of claim 41, wherein receiving the request to view at least a portion of one or more entries stored in a distributed ledger comprises receiving the request from at least one of the one or more endpoints operable by: at least one of the customer, or the operator.  
49. The method of claim 41 further comprising obfuscating identifying information of a user making the request to view at least a portion of the one or more entries.  
50. The method of claim 41 further comprising applying redactions to any segments within the one or more entries stored in the distributed ledger that are not accessible with the at least one access level provided in the request.  
51. One or more non-transitory computer readable media having stored thereon program instructions which, when executed by at least one processor, cause a machine to: receive a request to view at least a portion of one or more entries stored in a distributed ledger maintained by a network of nodes in a distributed network, wherein the network of nodes maintains the distributed ledger with entries from one or more endpoints, wherein the entries include: entries from customers relating to at least one hotel room offered by an operator of the one or more hotels, and entries from the operator regarding an availability status of the at least one hotel room, wherein each of the entries is associated with at least one access level needed to review a respective entry, and wherein the request includes an access code associated with the at least one access level; evaluate the access code in the request to identify segments within the one or more entries stored in the distributed ledger that are accessible with the at least one access level provided in the request; and generate a customized view of the segments identified within the one or more entries.
U.S. Patent 10,425,426
1. A system comprising:
a network of server nodes communicably coupled to user devices in a distributed network of nodes,
wherein the network of server nodes maintains a blockchain of block entries requested by a plurality of users from user devices,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
a communications component to receive a request to view one or more data portions of a block entry, wherein the request comprises an access code associated with at least one access level;
an access control layer to evaluate the access code in the request received via the communications component with the blockchain of block entries to identify one or more data portions associated with the access level; and
an access platform or decentralized application to generate a customized view of the block entries maintained on the network of server nodes, wherein the customized view includes at least some of the one or more data portions associated with the access level.
2. The system of claim 1, wherein to evaluate the access code in the request with the blockchain of block entries the access control layer is configured to process an encrypted code to validate access to view the one or more data portions associated with the access level.
3. The system of claim 1, wherein the network of server nodes is configured to maintain a pointer for each of the plurality of data portions in the block entries indicating at least one published location in the distributed network of nodes for each of the plurality of data portions in the block entries; and
wherein to generate the customized view of the block entry including the one or more data portions associated with the access level comprises the access platform or decentralized application is configured to retrieve the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries.
4. The system of claim 1, wherein:
to maintain the blockchain of block entries requested by the plurality of users from the user devices comprises the network of server nodes is further configured to maintain a separate block entry for the one or more data portions associated with each of the access levels; and
to evaluate the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises the access control layer is further configured to process the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
5. The system of claim 1, wherein:
to maintain the blockchain of block entries requested by the plurality of users from the user devices comprises the network of server nodes are further configured to maintain a separate blockchain for the one or more data portions associated with each of the access levels; and
to evaluate the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises the access control layer is further configured to process the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
6. The system of claim 1, wherein the received request to view the one or more data portions of the block entry comprises an inventory tracking request to view the one or more data portions of the block entry.
7. The system of claim 1, wherein the received request to view the one or more data portions of the block entry comprises a financial auditing request to view the one or more data portions of the block entry.
8. The system of claim 1, wherein the received request to view the one or more data portions of the block entry comprises a gaming regulation request to view the one or more data portions of the block entry.
9. The system of claim 1, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
10. A method for generating a customized view of blockchain transactions comprising:
maintaining a blockchain of block entries requested by a plurality of users from user devices in a distributed network of nodes,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
receiving a request to view one or more data portions of a block entry,
wherein the request comprises an access code associated with at least one access level;
evaluating the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generating a customized view of the block entry including the one or more data portions associated with the access level.
11. The method of claim 10, wherein evaluating the access code in the request with the blockchain of block entries comprises processing an encrypted code to validate access to view the one or more data portions associated with the access level.
12. The method of claim 10, further comprising maintaining a pointer for each of the plurality of data portions in the block entries indicating at least one published location for each of the plurality of data portions in the block entries; and
wherein generating the customized view of the block entry including the one or more data portions associated with the access level comprises retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries.
13. The method of claim 10, wherein:
maintaining the blockchain of block entries requested by the plurality of users from the user devices comprises maintaining a separate block entry for the one or more data portions associated with each of the access levels; and
evaluating the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises processing the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
14. The method of claim 10, wherein:
maintaining the blockchain of block entries requested by the plurality of users from the user devices comprises maintaining a separate blockchain for the one or more data portions associated with each of the access levels; and
evaluating the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises processing the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
15. The method of claim 10, wherein the received request to view the one or more data portions of the block entry comprises an inventory tracking request to view the one or more data portions of the block entry.
16. The method of claim 10, wherein the received request to view the one or more data portions of the block entry comprises a financial auditing request to view the at least the one or more data portions of the block entry.
17. The method of claim 10, wherein the received request to view the one or more data portions of the block entry comprises a gaming regulation request to view the one or more data portions of the block entry.
18. The method of claim 10, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
19. The method of claim 10, wherein the access level associated with the one or more data portions include a security clearance level.
20. The method of claim 19, wherein the block entry includes redaction mappings based on the security clearance level and the method further includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entry.
21. The method of claim 10, wherein the block entry includes multiple redaction mapping based on the at least one access level.
22. A non-transitory computer-readable medium having instructions stored thereon that when executed by one or more processors cause one or more machines to:
maintain a blockchain of block entries requested by a plurality of users from user devices in a distributed network of nodes,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
receive a request to view one or more data portions of a block entry,
wherein the request comprises an access code associated with at least one access level;
evaluate the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generate a customized view of the block entry including the one or more data portions associated with the access level.
23. The non-transitory computer-readable medium of claim 22, wherein the instructions when executed by the one or more processors cause the one or more machines to evaluate the access code in the request with the blockchain of block entries by processing an encrypted code to validate access to view the one or more data portions associated with the access level.
24. The non-transitory computer-readable medium of claim 22, wherein the instructions when executed by the one or more processors cause the one or more machines to maintain a pointer for each of the plurality of data portions in the block entries indicating at least one published location for each of the plurality of data portions in the block entries; and
wherein the customized view of the block entry includes the one or more data portions associated with the access level comprises retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries.
25. The non-transitory computer-readable medium of claim 22, wherein the instructions when executed by the one or more processors cause the one or more machines to:
maintain the blockchain of block entries requested by the plurality of users from the user devices by maintaining a separate block entry or blockchain for the one or more data portions associated with each of the access levels; and
evaluate the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level by processing the access code to validate access to view one of the blockchains for the one or more data portions associated with each of the access levels.
26. The non-transitory computer-readable medium of claim 22, wherein the received request to view the at least the data portion of the block entry includes an inventory tracking request to view the one or more data portions of the block entry, a financial auditing request to view the one or more data portions of the block entry, or a gaming regulation request to view the one or more data portions of the block entry.
27. The non-transitory computer-readable medium of claim 22, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
28. The non-transitory computer-readable medium of claim 22, wherein the access level associated with the one or more data portions include a security clearance level.
29. The non-transitory computer-readable medium of claim 28, wherein the block entry includes redaction mappings based on the security clearance level and instructions when executed by the one or more processors further cause the one or more machines to apply the redaction mappings to obfuscate some of the one or more data portions of the block entry.




Allowable Subject Matter
Claims 29-51 are allowed, however the claims are currently rejected under obvious-type double patenting requiring the filing of terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Kurian et al, US 2017/0244721 are relied upon for disclosing of dedicated block chains having sets of rules and requirements (paragraph 0070), whereby individually dedicated block chains have unique or specialized access control (paragraph 0083).  The teachings further disclose that a user logs into a financial institution to gain access to the distributed block chain network (paragraph 0032).
As per independent claims 29, 41, and 51, it was not found to be taught in the prior art for at least receiving a request to view at least a portion of entries stored in a distributed ledger, wherein the request includes an access code associated with at least one access level; an access control layer to: evaluate the access code in the request, and identify segments within the entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and to generate a customized view of the segments identified by the access control layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xue et al, “Housing rental system based on blockchain Technology” is relied upon for disclosing of a rental system relying upon block chain technology to authenticates the authenticity of the house source and personal identity information, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431